EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, we, the signatories of the statement on Schedule 13D to which this joint filing agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. Dated: November 19, 2007 Palo Alto Investors, LLC By: Name: William L. Edwards Title: President Palo Alto Investors, Inc. By: Name: William L. Edwards Title: President Palo Alto Small Cap Master Fund, L.P. By Palo Alto Investors, LLC, its general partner By Palo Alto Investors, Inc., its managing member By: Name: William L. Edwards Title: President Micro Cap Partners, L.P. By Palo Alto Investors, LLC, its general partner By Palo Alto Investors, Inc., its managing member By: Name: William L. Edwards Title: President UBTI Free, L.P. By Palo Alto Investors, LLC, its general partner By Palo Alto Investors, Inc., its managing member By: Name: William L. Edwards Title: President WILLIAM L. EDWARDS Name: William L. Edwards
